No.
                                               -1-

                       IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                          No. 97-41038
                                        Summary Calendar



PERRY LEE OLSON,

                                                                    Plaintiff-Appellant,

versus

J.K. MAY, Patrol Officer;
PORT ARTHUR POLICE DEPARTMENT,

                                                                 Defendants-Appellees.

                                         ----------
                           Appeal from the United States District Court
                                for the Eastern District of Texas
                                    USDC No. 1:95-CV-421
                                         ----------
                                        August 12, 1998

Before JONES, SMITH and STEWART, Circuit Judges

PER CURIAM:*

         Perry Lee Olson, Texas prisoner No. 413228, appeals the district court’s entry of summary

judgment dismissing his civil rights complaint. Having reviewed the record and the briefs of the

parties, we AFFIRM for essentially the same reasons adopted by the district court. Olson v. May,

No. 1:95c421 (E.D. Tex. Jun. 30, 1997, and July 21, 1997).

         AFFIRMED.




         *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5 TH CIR.
R. 47.5.4.